Case: 14-3119   Document: 5      Page: 1   Filed: 06/13/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                REBECCA M. CROSS,
                    Petitioner,

                            v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                       2014-3119
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0831-12-0766-I-2.
                ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
                       ORDER
    Upon review of this recently docketed petition for re-
view, it appears that Rebecca M. Cross’s petition was not
timely filed.
    On February 19, 2014, the Merit Systems Protection
Board denied Cross’s petition for review of an initial
decision that determined that the Office of Personnel
Management properly calculated her creditable service
Case: 14-3119        Document: 5   Page: 2   Filed: 06/13/2014



2                                               CROSS   v. OPM



toward a retirement annuity. The court received her
petition for review on April 22, 2014, which was 61 days
after the Board issued its final order.
     The time for filing a petition for review from a Board
decision or order is governed by 5 U.S.C. § 7703(b)(1),
which provides in relevant part that “[n]otwithstanding
any other provision of law, any petition for review shall be
filed within 60 days after the Board issues notice of the
final order or decision of the Board.”             5 U.S.C.
§ 7703(b)(1)(A). This filing period is “statutory, mandato-
ry, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735
F.2d 1335, 1336 (Fed. Cir. 1984).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Cross is directed to show cause, within 21 days of
the date of filing of this order, why this petition should
not be dismissed as untimely. The Office of Personnel
Management may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s26